Name: Commission Regulation (EC) No 244/2002 of 8 February 2002 supplementing the Annex to Regulation (EC) No 2301/97 on the entry of certain names in the "Register of certificates of specific character" provided for in Council Regulation (EEC) No 2082/92 on certificates of specific character for agricultural products and foodstuffs
 Type: Regulation
 Subject Matter: agricultural activity;  marketing;  agricultural structures and production;  Europe;  consumption;  beverages and sugar
 Date Published: nan

 Avis juridique important|32002R0244Commission Regulation (EC) No 244/2002 of 8 February 2002 supplementing the Annex to Regulation (EC) No 2301/97 on the entry of certain names in the "Register of certificates of specific character" provided for in Council Regulation (EEC) No 2082/92 on certificates of specific character for agricultural products and foodstuffs Official Journal L 039 , 09/02/2002 P. 0011 - 0011Commission Regulation (EC) No 244/2002of 8 February 2002supplementing the Annex to Regulation (EC) No 2301/97 on the entry of certain names in the "Register of certificates of specific character" provided for in Council Regulation (EEC) No 2082/92 on certificates of specific character for agricultural products and foodstuffsTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 2082/92 of 14 July 1992 on certificates of specific character for agricultural products and foodstuffs(1), and in particular Article 9(1) thereof,Whereas:(1) In accordance with Article 7 of Regulation (EEC) No 2082/92, Finland has forwarded an application to the Commission for the name "Sahti" to be entered in the Register of certificates of specific character.(2) The description "traditional speciality guaranteed" can only be used with names entered in that Register.(3) No objection under Article 8 of that Regulation was sent to the Commission following the publication in the Official Journal of the European Communities(2) of the name set out in the Annex hereto.(4) As a consequence, the name set out in the Annex should be entered in the Register of certificates of specific character and thereby protected as a traditional speciality guaranteed within the Community pursuant to Article 13(2) of Regulation (EEC) No 2082/92.(5) The Annex hereto supplements the Annex to Commission Regulation (EC) No 2301/97(3), as last amended by Regulation (EC) No 2430/2001(4),HAS ADOPTED THIS REGULATION:Article 1The name in the Annex hereto is added to the Annex to Regulation (EC) No 2301/97 and entered in the Register of certificates of specific character in accordance with Article 9(1) of Regulation (EEC) No 2082/92.It shall be protected in accordance with Article 13(2) of that Regulation.Article 2This Regulation shall enter into force on the 20th day following its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 8 February 2002.For the CommissionFranz FischlerMember of the Commission(1) OJ L 208, 24.7.1992, p. 9.(2) OJ C 125, 26.4.2001, p. 5.(3) OJ L 319, 21.11.1997, p. 8.(4) OJ L 328, 13.12.2001, p. 29.ANNEXBeer- Sahti